February 11, 1993
                United States Court of Appeals
                    For the First Circuit
                                         

No. 92-1737

                        UNITED STATES,

                          Appellee,

                              v.

                     JOSEPH S. BENEVIDES,

                    Defendant, Appellant.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF RHODE ISLAND

         [Hon. Ernest C. Torres, U.S. District Judge]
                                                    

                                         

                            Before

                     Selya, Circuit Judge,
                                         
              Bownes, Senior Circuit Judge, and
                                          
                    Stahl, Circuit Judge.
                                        

                                         

Randy  Olen  with  whom  John  M.   Cicilline  was  on  brief  for
                                             
appellant.

Margaret E.  Curran, Assistant United  States Attorney, with  whom
                   
Lawrence D.  Gaynor, Assistant United  States Attorney and  Lincoln C.
                                                                  
Almond, United States Attorney, were on brief for appellee.
  

                                         

                      February 11, 1993
                                         

          STAHL, Circuit Judge.  At his jury trial, defendant
                              

Joseph S. Benevides was convicted of conspiracy to transfer a

firearm  illegally.    On  appeal,  defendant  challenges the

sufficiency   of  the  evidence  supporting  his  conviction.

Finding  sufficient evidence  to sustain  the  conviction, we

affirm.

                              I.
                                

                          BACKGROUND
                                    

          We summarize the evidence in a light most favorable

to the government.  United States v. Nueva, 979 F.2d 880, 881
                                          

(1st  Cir. 1992).  Defendant was employed at Handy and Harmon

Jewelry  Company  ("Handy  and Harmon")  in  East Providence,

Rhode Island.  On May 15, 1991, Officer Genaro Ramirez of the

East Providence Police Department began undercover work as an

employee  of  Handy  and   Harmon.    Although  his  original

assignment was  to investigate complaints of  gold theft from

the  company,  Ramirez  began  investigating  other  possible

criminal  activity as  well.   As part of  his investigation,

Ramirez told Yee Yang, another employee  of Handy and Harmon,

that  he was  interested  in purchasing  a  gun for  his  own

protection.  Soon thereafter, defendant approached Ramirez at

work  and told  him that  he had  a friend  who could  supply

Ramirez with guns.  Defendant mentioned specifically that his

friend  had a  "beautiful"  sawed-off shotgun  that defendant

himself had consideredpurchasing.  Ramirezexpressed interest.

                             -2-
                              2

          On June 27, 1991, defendant advised Ramirez that he

had  made arrangements for  Ramirez to meet  his friend after

work.  Ramirez was reluctant  to meet defendant's friend that

day  because  he  had  advised neither  his  supervisors  nor

federal  officers from  the  Bureau of  Alcohol, Tobacco  and

Firearms  of the  meeting.   Defendant  was very  persistent,

however, and for  the sake of the investigation, Ramirez felt

he had no choice but  to go.  Defendant and Ramirez  drove in

separate cars to a  liquor store parking lot where  defendant

had arranged to meet his friend, Hans Lunder ("Smitty"). 

          Smitty, accompanied  by his  wife,  arrived at  the

parking  lot in a black van.  Defendant introduced Ramirez to

Smitty and  his wife.   After introductions,  defendant asked

"Why don't you  guys get to business[?]"  In  the presence of

defendant, Ramirez told Smitty that he had no money with him,

but  that  he  was  interested in  purchasing  the  sawed-off

shotgun.  In the course of the  conversation, defendant asked

Smitty  if Smitty had the  shotgun with him.   Smitty replied

that he did.   Smitty  mentioned that he  could also  provide

Ramirez with a .357 handgun, although he did not have it with

him.  

          Ramirez  then asked  to  see the  shotgun.   Smitty

disappeared  momentarily and returned.   With defendant still

present, Smitty told Ramirez  to proceed to a white  car that

was parked about twenty-five feet away in the parking lot, to

                             -3-
                              3

get  into the  passenger  side, and  to  "make it  look  cool

because of the cops."  

          Ramirez  proceeded   to  the  car   alone,  leaving

defendant with Smitty and his wife.  Upon getting in the car,

Ramirez met William  Dawson.  Dawson showed  Ramirez a sawed-

off  shotgun, and assured him that it functioned.  Dawson and

Ramirez agreed on a price of $200 for the gun.   Ramirez told

Dawson that  he had no money,  but that when he  was ready to

purchase the gun, he would let Dawson know through defendant.

          Ramirez then returned  without the gun  to Smitty's

van.  With defendant still  present, Ramirez told Smitty that

he would  let Smitty  know,  through defendant,  when he  had

enough money to buy the sawed-off shotgun.  

          Less  than  one  month  later, on  July  22,  1991,

defendant approached Ramirez  and asked him  if he was  still

interested  in  buying  the  sawed-off shotgun  or  the  .357

handgun that Smitty had  mentioned.  When Ramirez replied  in

the  affirmative,  defendant  said  that he  would  make  the

necessary  arrangements  for  the  purchases  by  telephoning

Smitty.  

          Two days later,  on July  24, defendant  approached

Ramirez at work and told  him that the deal had been  set for

the  following day.  The next day, July 25, defendant advised

Ramirez that  the deal was set  for later that day,  but that

                             -4-
                              4

defendant  would have to contact  Smitty to make  sure of the

time and  place of  the meeting.   That afternoon,  defendant

approached Ramirez to tell him that he had spoken with Smitty

and  that Smitty had arranged a meeting for that afternoon at

the  same liquor  store  parking lot  where  the parties  had

previously met.    Defendant  stated  that he  would  not  be

present because he had to buy parts for his truck.  Defendant

said that Smitty would not be present either, but that Dawson

would arrive with both the shotgun and the .357 handgun.  

          Ramirez  arrived alone  at the  parking lot  at the

appointed  time  and  found  Dawson  standing  outside  of  a

minivan.   Dawson  told  Ramirez that  he  had the  sawed-off

shotgun which  Ramirez had previously seen,  and that another

person,  located  across the  street  from  where Dawson  and

Ramirez  were standing,  had the  .357 handgun  which Ramirez

could purchase.  

          Ramirez began haggling with Dawson about the  price

of the shotgun.   Dawson said that he could  go no lower than

$170 because Smitty  was getting $50  of the purchase  price.

When asked whether defendant was receiving any portion of the

money, Dawson replied that he was not.  Ramirez purchased the

gun from Dawson for $170. 

          After placing the shotgun in  the trunk of his car,

Ramirez returned  to Dawson's minivan and  inquired about the

.357  handgun.   Dawson directed  Ramirez across  the street,

                             -5-
                              5

where Ramirez met a man named "Bill" who showed  him the .357

handgun.  Ramirez and Bill negotiated a price of $450 for the

.357  handgun.   Subsequently, Bill  departed the  scene, and

though  Ramirez expected  his return, Bill  never reappeared.

Ramirez left without purchasing the handgun.     

          The following day at  work, defendant asked Ramirez

if he had purchased  a gun, and  Ramirez replied that he  had

purchased  the shotgun.  Five days later, on July 31, Ramirez

told defendant that he had sold the shotgun for a profit.  On

August 1, Ramirez told  defendant he was still  interested in

the .357 handgun.  From a telephone at work, defendant called

Smitty, and handed  the phone to Ramirez.   Smitty apologized

to  Ramirez for  the  disappearance  of  Bill, and  asked  if

Ramirez was satisfied with his purchase of the shotgun.  

          On August 9,  1991, defendant  again called  Smitty

from  work, and again handed  the phone to  Ramirez.  Ramirez

asked about the .357  handgun, and Smitty told him  that Bill

had gone to Florida,  and that he  could not get the  handgun

until  a later date.  That day, defendant gave Smitty's phone

number to Ramirez.

          On October  17, 1991,  defendant was  arrested. The

indictment against defendant  charged him with conspiracy  to

transfer a  firearm in  violation of  26 U.S.C.     5861(e)1,

                    

1.  26 U.S.C.   5861(e)  makes it unlawful for any  person to
"transfer  a firearm in  violation of the  provisions of this
chapter."

                             -6-
                              6

58112,  and  5812(a)3  of  the National  Firearms  Act  ("the

Act"), all in violation of 18 U.S.C.   371.4

                    

2.  26 U.S.C.   5811 provides in relevant part:

     (a) Rate.   There  shall be levied,  collected, and
         Rate.
     paid on firearms transferred  a tax at the rate  of
     $200 for each firearm transferred . . . .

     (b) By  whom paid.   The tax imposed  by subsection
         By  whom paid.
     (a)  of   this  section   shall  be  paid   by  the
     transferor.

3.  26 U.S.C.   5812(a) provides:

     A firearm  shall not be transferred  unless (1) the
     transferor  of  the  firearm  has  filed  with  the
     Secretary  [of the Treasury] a written application,
     in duplicate, for the transfer and registration  of
     the firearm  to the  transferee on  the application
     form prescribed  by  the  Secretary;  (2)  any  tax
     payable on the transfer is paid as evidenced by the
     proper  stamp affixed  to the  original application
     form;  (3)  the  transferee  is  identified in  the
     application form  in such  manner as  the Secretary
     may by regulations prescribe, except that, if  such
     person  is an  individual, the  identification must
     include  his fingerprints  and his  photograph; (4)
     the transferor of the  firearm is identified in the
     application form  in such  manner as the  Secretary
     may  by regulations prescribe;  (5) the  firearm is
     identified in  the application form in  such manner
     as the Secretary may by regulations prescribe;  and
     (6) the  application form shows that  the Secretary
     has approved the  transfer and the  registration of
     the firearm to the transferee.   Applications shall
     be denied if the  transfer, receipt, or  possession
     of  the  firearm  would  place  the  transferee  in
     violation of the law.

4.  18 U.S.C.   371 provides in relevant part:

     If two  or more  persons conspire either  to commit
     any  offense  against  the  United  States,  or  to
     defraud the United States, or any agency thereof in
     any manner or for  any purpose, and one or  more of
     such persons do any act to effect the object of the
     conspiracy,  each  shall  be fined  not  more  than

                             -7-
                              7

          At trial, the government's evidence showed that the

gun  which Ramirez purchased from Dawson was a firearm within

the  meaning  of  26  U.S.C.      5845(a)(2),5  that  it  was

unregistered,   and  that  it  was  transferred  without  the

required application  to transfer and without  payment of the

required transfer tax.

                             II.
                                

                          DISCUSSION
                                    

          Defendant   challenges   the  sufficiency   of  the

evidence  supporting  his  conviction.    More  specifically,

defendant argues  (1) that  there  was insufficient  evidence

that  he entered  into an  agreement to  commit the  unlawful

                    

     $10,000 or imprisoned not  more than five years, or
     both.

5.  26 U.S.C.   5845(a)(2) provides:

     The  term  "firearm" means  a  weapon  made from  a
     shotgun if  such weapon as modified  has an overall
     length  of  less  than 26  inches  or  a  barrel or
     barrels of less than 18 inches in length.

The weapon which was transferred was a modified  shotgun with
an  overall length of twenty  one and one-half  inches, and a
barrel length of twelve and one-half inches.  

                             -8-
                              8

act,6  and (2) that he was  indifferent to the outcome of the

conspiracy. 

          In reviewing  a claim of  insufficient evidence, we

view the evidence in the light most favorable to the verdict,

and determine  whether a  rational trier  of fact  could have

found  guilt beyond  a  reasonable doubt.   United  States v.
                                                          

Tejeda, 974 F.2d 210, 212 (1st Cir. 1992).
      

          "The  `essence'  of conspiracy  is an  agreement to
                                                          

commit a crime."   United States v. Moran, No.  91-1772, slip
                                         

op. at 3  (1st Cir.  Jan. 20, 1993)  (emphasis in  original).

Thus, a  sustainable  conspiracy conviction  requires  "proof

beyond a  reasonable doubt that the  conspirators intended to

agree and to commit whatever substantive criminal offense may

have been  the object of  their unlawful agreement."   United
                                                             

States v. Cruz, No. 91-1047, slip op. at 7 (1st Cir. Dec. 18,
              

1992).    The unlawful  agreement  may be  either  express or

tacit.  Tejeda, 974 F.2d at 212.  Its existence may be proven
              

                    

6.  In that part  of his  brief which argues  that there  was
insufficient evidence of an agreement, defendant also asserts
that the  government's evidence failed  to show that  he "had
the  necessary intent to commit the substantive offense."  To
the  extent that  this statement  is an  attempt to  raise an
issue  other than  the  sufficiency of  the  evidence, it  is
plainly inadequate to warrant our review.  We have repeatedly
warned  parties that  "issues  adverted to  in a  perfunctory
manner,   unaccompanied   by   some   effort   at   developed
argumentation, are deemed waived."  United States v. Zannino,
                                                            
895  F.2d 1,  17  (1st Cir.),  cert.  denied, 494  U.S.  1082
                                            
(1990).  Accordingly, we decline to engage in  speculation or
to forge  beyond  the line  of  argument that  defendant  has
explicitly pursued in his appeal.  

                             -9-
                              9

by direct or  circumstantial evidence.   Id.   Moreover,  the
                                            

government is not  required to prove that the  defendant knew

about, or took part in, all aspects of the conspiracy.  Cruz,
                                                            

slip  op. at  8; United States  v. Rivera-Santiago,  872 F.2d
                                                  

1073, 1079 (1st Cir.),  cert. denied, 492 U.S. 910,  493 U.S.
                                    

832 (1989).  All that is required is that the government show

"`the  essential nature  of  the plan  and the  [defendant's]

connection  with it.'"    Id. (quoting  Blumenthal v.  United
                                                             

States,  332 U.S.  539, 557  (1947)).   The record  before us
      

discloses ample evidence to support defendant's conviction of

conspiring to transfer a firearm illegally.

          The  government's  evidence  showed that  defendant

approached Ramirez  and told  him  about a  friend who  could

supply guns, that defendant arranged the first meeting in the

parking lot,  that he persisted  in bringing  Ramirez to  the

first meeting, that he arrived at the first meeting and asked

Smitty  whether  Smitty  had  brought the  shotgun,  that  he

remained in  the parking lot with Smitty throughout the first

meeting, that he approached Ramirez about the second meeting,

that  he  arranged  the  second  meeting  when  the  gun  was

transferred, and that he continued  to phone Smitty after the

transfer.  In our view, such evidence is more than sufficient

for a reasonable  jury to have inferred  an agreement between

                             -10-
                              10

Smitty  and  defendant  to  transfer  the  gun  to  Ramirez.7

Accordingly,   we   find  defendant's   sufficiency  argument

unpersuasive.

                    

7.  In  his  motion to  the  district court  for  judgment of
acquittal,  and  again on  appeal,  defendant  has relied  on
United States  v. Tyler, 758 F.2d  66, 69 (2d Cir.  1985), to
                       
argue  that he merely helped a willing buyer locate a willing
seller.   As  the district  court properly  noted in  denying
defendant's motion, however, Tyler differs significantly from
                                  
the case before us. 
     In Tyler, the defendant met an undercover police officer
             
who  expressed an  interest in  purchasing drugs.   Defendant
Tyler then approached drug dealers in the street on behalf of
the officer.    Eschewing  the  first dealer  he  met,  Tyler
arranged for  the officer  to purchase heroin  from a  second
dealer.  There was no evidence that Tyler knew either seller.
Finding that "[t]he evidence adduced by the government merely
shows that  Tyler  helped a  willing buyer  locate a  willing
seller,"  id.  at 69,  the  Second  Circuit reversed  Tyler's
             
conspiracy   conviction,   reasoning  that   "such  evidence,
standing alone, is insufficient to establish the existence of
              
an agreement between [Tyler] and the  seller."  Id. (emphasis
                                                   
supplied).  
     In  the  instant case,  the government's  evidence shows
that  defendant  approached  Ramirez   at  work  on   several
occasions regarding  the  transfer, that  he  placed  several
phone calls,  arranged two  meetings, and attended  the first
meeting.   Therefore, unlike  the spontaneous sale  in Tyler,
                                                            
which provided  no evidence of an agreement between Tyler and
the seller, the record before us presents ample evidence from
which  the  jury  could   have  found  an  agreement  between
defendant and Smitty to transfer the shotgun.
     Defendant further  argues  that the  district court,  in
reaching its decision that Tyler did not apply, unduly relied
                                
on  the  government's  assertion that  defendant  "initiated"
discussions  about  the  gun.    Our  review of  the  record,
however, shows  that the district court did  not limit itself
to evidence regarding the  initiation of the sale.   Instead,
the district court properly considered all of the evidence of
an   agreement,  including   defendant's  phone   calls,  his
arrangement of the meetings  and his later conversations with
Ramirez about the transfer, when it denied defendant's motion
for judgment of acquittal based on Tyler.
                                        

                             -11-
                              11

          Defendant's second argument suffers a similar fate.

A  conspiracy  conviction  will   not  be  sustained  if  the

government's evidence shows that a defendant "was indifferent

to the [conspiracy's] outcome  altogether."  United States v.
                                                          

Aponte-Suarez,  905  F.2d 483,  491  (1st  Cir. 1990),  cert.
                                                             

denied,  111  S.  Ct. 531  (1990),  111  S.  Ct. 975  (1991).
      

Instead,  "[a]n  accused must  `in  some  sense promote  [the

conspiracy] himself, make  it his  own, have a  stake in  its

outcome.'"  Id. (quoting  United States v. Falcone, 109  F.2d
                                                  

579, 581 (2d Cir.), aff'd, 311 U.S. 205 (1940)).  In the case
                         

at bar, there was  evidence that defendant approached Ramirez

on  numerous   occasions,  planned  meetings,   persisted  in

bringing them about,  and asked about  the transfer after  it

occurred.  Far from showing indifference, this evidence tends

to  indicate  that defendant  actively promoted  the transfer

which  underlies  his  conviction.    Accordingly, we  reject

defendant's contention that a reasonable jury only could have

found  that   he  was  indifferent  to  the  outcome  of  the

conspiracy.8 

                    

8.  In arguing  that he  was indifferent to  the conspiracy's
outcome, defendant relies almost exclusively on the fact that
he  received no money for the transfer.  However, a defendant
"may  be guilty  of  participation in  a criminal  conspiracy
without actually profiting from or having any financial stake
in  it."  United States v. Alemany  Rivera, 781 F.2d 229, 237
                                          
n.9 (1st Cir. 1985), cert. denied, 475 U.S. 1086 (1986).  See
                                                             
also Aponte-Suarez, 905 F.2d at 491.  Simply put, in the face
                  
of the  aforementioned evidence,  we do not  find defendant's
lack of a financial stake in the  sale of the shotgun to be a
sufficient basis for overturning the jury's verdict.

                             -12-
                              12

                             III.
                                 

                          CONCLUSION
                                    

          For the foregoing  reasons, defendant's  conviction

is affirmed.  Affirmed.
                      

                             -13-
                              13